



Exhibit 10.7



TAX GROSS UP AGREEMENT

         This Tax Gross Up Agreement (this "Agreement") is entered into this 3rd
day of November, 2004 by and between MB Financial, Inc. (the "Company") and
Jeffrey L. Husserl (the "Employee").

         WHEREAS, it is possible that the Employee may receive or be entitled to
receive payments or benefits from the Company and/or its subsidiaries
("Payments") in connection with or arising from a Change in Control (as
hereinafter defined), or an associated event linked to a Change in Control,
which could result in the receipt by the Employee of an "excess parachute
payment" (as such term is defined in Section 280G(b)(1) of the Internal Revenue
Code of 1986, as amended (the "Code"));

         WHEREAS, if the Employee receives an "excess parachute payment" from
the Company and/or any of its subsidiaries, the Employee will be subject to a
20% excise tax under Section 4999 of the Code;

         WHEREAS, it is the intention of the parties that the Employee should
not be subject to any penalty tax by virtue of any Payments unless his
employment ceases due to a Termination for Cause or a Voluntary Termination (as
such terms are hereinafter defined); and

         WHEREAS, it has been agreed to by the Company and the Employee that if
the Employee is subject to an excise tax under Section 4999 by virtue of any
Payments, then the Company shall make an additional cash payment or cash
payments to the Employee that will provide the Employee with sufficient funds,
on an after tax basis, to pay the penalty tax imposed on any such Payment and
the penalty tax imposed on the additional cash payment or payments, unless the
Employee's employment ceases due to a Termination for Cause or a Voluntary
Termination.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, it is agreed by the parties as follows:

         1.         Definition of Certain Terms.

                  (a)         "Change in Control" means a change in ownership of
the Company or a significant financial institution subsidiary of the Company
that independently or in conjunction with another event (such as a termination
of the employment of the Employee) would result in the Employee receiving an
"excess parachute payment" under Section 280G of the Code.

                  (b)         "Termination for Cause" means termination of the
employment of the Employee by the Company or a Company subsidiary at any time
prior to or within one year following a Change in Control because of the
Employee's willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of his written employment
agreement, if any, with the Company or a Company subsidiary. No act or failure
to act by the Employee shall be considered





NEXT PAGE

willful unless the Employee acted or failed to act in bad faith and without a
reasonable belief that his action or failure to act was in the best interest of
the Company or a Company subsidiary. The Employee shall not be subject to or
experience a Termination for Cause unless and until there shall have been
delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Company (the "Board") at a meeting of the Board duly
called and held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee's counsel, to be heard
before the Board), stating that in the good faith opinion of the Board the
Employee has engaged in conduct described above and specifying the particulars
thereof in detail.

                  (c)         "Voluntary Termination" means the termination of
employment by the Employee voluntarily within one year prior to or within one
year after a Change in Control; except a Voluntary Termination shall not include
a termination by the Employee due to (i) death, (ii) disability, (iii)
retirement after age 65, (iv) a requirement by the Company or a Company
subsidiary, without the Employee's written consent, that the Employee perform
his services at a location that is not within a 35 mile radius of downtown
Chicago, Illinois, other than reasonable travel requirements, (v) a reduction in
the Employee's base annual salary without his written consent, unless such
reduction occurs at least 6 months prior to a Change in Control and is applied
on a uniform and equitable basis to all members of senior management, or (vi) a
material reduction in the Employee's contractual incentive or bonus compensation
or benefits, if any, without his written consent.

         2.         Adjusted Gross Up Payment and Additional Gross Up Payment.
In the event that any Payments would be subject to excise tax under Section 4999
of the Code (such excise tax and any penalties and interest collectively, the
"Penalty Tax"), the Company shall pay to the Employee in cash an additional
amount equal to the Adjusted Gross Up Payment. The "Adjusted Gross Up Payment"
shall be an amount such that after payment by the Employee of all federal,
state, local, employment and medicare taxes thereon (and any penalties and
interest with respect thereto), the Employee retains on an after tax basis a
portion of such amount equal to the aggregate of 100% of the Penalty Tax imposed
upon the Payment and 100% of the Penalty Tax imposed upon the Adjusted Gross Up
Payment. For purposes of determining the amount of the Adjusted Gross Up
Payment, the value of any non-cash benefits and deferred payments or benefits
subject to the Penalty Tax shall be determined by the Company's independent
auditors in accordance with the principles of Section 280G(d)(3) and (4) of the
Code. The Adjusted Gross Up Payment less required tax withholding shall be paid
by the Company to the Employee on the earlier of (i) the date the Company and/or
any of its subsidiaries is required to withhold tax with respect to any Payment
or (ii) the date any Penalty Tax is required to be paid by the Employee. In the
event that, after the Adjusted Gross Up Payment is made, the Employee becomes
entitled to receive a refund of any portion of the Penalty Tax, the Employee
shall promptly pay to the Company 100% of such Penalty Tax refund attributable
to the Payment (together with 100% of any interest paid or credited thereon by
the Internal Revenue Service) and 100% of the Penalty Tax refund attributable to
the Adjusted Gross Up Payment (together with 100% of any interest paid or
credited thereon by the Internal Revenue Service). As a result of the
uncertainty regarding the application of Section 4999 of the Code, it is
possible that the Internal Revenue












2 NEXT PAGE

Service may assert that the Penalty Tax due is in excess of the amount of the
anticipated Penalty Tax used in calculating the Adjusted Gross Up Payment (such
excess amount is hereafter referred to as the "Underpayment"). In such event,
the Company shall pay to the Employee, in immediately available funds, at the
time the Underpayment is assessed or otherwise determined, an additional amount
equal to the Additional Gross Up Payment. The "Additional Gross Up Payment"
shall be an amount such that after payment by the Employee of all federal,
state, local, employment and medicare taxes thereon (and any penalties and
interest with respect thereto), the Employee retains on an after tax basis a
portion of such amount equal to the aggregate of (i) 100% of the portion of the
Underpayment attributable to the Payment, (ii) 100% of the portion of the
Underpayment attributable to the Adjusted Gross Up Payment and (iii) 100% of the
Penalty Tax imposed on the Additional Gross Up Payment. Notwithstanding the
foregoing, in the event the Employee experiences a Termination for Cause or a
Voluntary Termination, then in that event, (a) if such termination occurs prior
to the payment to the Employee of any Adjusted Gross Up Payment, then the
Employee shall not be entitled to receive any Adjusted Gross Up Payment or
Additional Gross Up Payment or (b) if such termination occurs after an Adjusted
Gross Up Payment has been made to the Employee, then the Employee shall remit to
the Company within five days after such termination the full amount of the
Adjusted Gross Up Payment and Additional Gross Up Payments theretofor paid to
the Employee and the Employee shall not be entitled to receive any other
payments pursuant to this Section 2. However, if it is later determined that the
Employee's Termination for Cause was improper, then the Employee shall be
entitled to receive the Adjusted Gross Up Payment and Additional Gross Up
Payment, together with any actual consequential and incidental damages arising
from the delay in his receipt of such payments.

         3.         Repeal and Relacement of Contrary Provisions. In the event
the Company and/or its subsidiaries, on the one hand, and the Employee, on the
other hand, are parties to any agreement or arrangement, including without
limitation, any employment agreement, change in control agreement, severance
agreement or arrangement, stock option agreement, restricted stock agreement,
that provides for (a) a reduction of payments or benefits to the Employee so
that the payments or benefits do not become nondeductible pursuant to or by
reason of Section 280G of the Code or (b) a limitation on the circumstances
under which a tax gross up payment is to be paid, or the amount of a gross up
payment to be paid, to the Employee, (the "Contrary Provisions"), such Contrary
Provisions are hereby repealed and terminated and superceded and replaced by the
provisions of Section 2 of this Agreement, to the extent applicable, entitling
the Employee to full and complete tax gross up protection for Penalty Taxes.

         4.         Final Agreement and Binding Effect. This Agreement
represents the final agreement between the parties relating to the subject
matter hereof, and may only be modified or amended by subsequent writing that is
executed by the parties. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Employee and his or
her estate, heirs and beneficiaries.

         5.         Governing Law. This Agreement shall be governed by the laws
of the State of Illinois.












3 NEXT PAGE



         6.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.

         This Agreement has been executed by the parties hereto as of the date
first above written.

MB FINANCIAL, INC.   By  /s/ Jill E. York

--------------------------------------------------------------------------------

Jill E. York   EMPLOYEE    /s/ Jeffrey L. Husserl

--------------------------------------------------------------------------------

Jeffrey L. Husserl

































4 END

